DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 35 U.S.C 112 (f) interpretation, Applicant submits the Law of 35 USC 112(f) does not require that
the term only be limited to a single structure but merely that the term is understood as having a sufficiently definite meaning as the name for structure that performs the function, even when the term covers a broad class. The Examiner admits that the term evaluating unit is a term for many “devices” (i.e., structure) and the mere fact that it is’ many devices” does not result in invoking 35 USC 112).

Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph).” Applicant notes that an “evaluating unit” is directly akin to a “computing unit”.

a. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner notes the fact that evaluation unit can cover many device is one of the factors under the 112 (f) interpretation. Examiner submits the term “evaluation unit” does not provide sufficient structure in the field of optics or inspection systems for avoiding a 112 (f) interpretation.  Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. See MPEP 2181.

The term computing unit is interpreted as a section of a computer that carries out arithmetic, logical, and decision-making operations in the field of computer science.  However, the term is evaluation unit or evaluating unit is not given sufficient structure in the field of computer science.  Therefore, the generic place holder “unit” coupled with functional language is interpreted as invoking a 112 (f) interpretation.

b. In regards to the 35 U.S.C 103 rejection of claim 1 under Industrial Magnetics in view of Goodenough, Applicant submits as previously argued (and undisputed by the Examiner), Industrial Magnetics has absolutely nothing to do with a “substrate container inspection system”. Industrial Magnetics merely offers for sale mirrors which telescope and bend in order to view hard to reach location. The notion that a YouTube video demonstrating how the mirror is used anticipates Applicant’s claims is simply unreasonable. It is essentially the same thing as the Examiner asserting that a simple mirror anticipates Applicant’s claimed “substrate container inspection system” merely because of the registration media. Industrial Magnetics is nothing more than a demonstration of a mirror for viewing hard to reach area and simply cannot teach the above noted features of Applicant’s claim 1.

Moreover, and most significate, the system illustrated/disclosed lacks a camera. The camera recording the video is not part of the operative system disclosed by Industrial Magnetics. The camera is disassociated from the system shown. It is rather disparate and distinct from the system disclosed and recorded by the camera. There is no disclosure of the camera in the video. The camera is analogous to any media capture/registration device (like paper and pencil capturing a drawing) The capture media, whether paper and pencil, or a camera recording an image is not a feature that forms part of the disclosure (to form part of the disclosure the camera would have to be registered on the image rather than the registration means). The system in the video lacks a camera and thus the claimed feature in Applicant’s claim 1. It is absolutely clear that Industrial Magnetics system as shown in the Examiner’s Fig. I has no camera as none is shown therein. The registration recordable media on which the disclosed figure are depicted outside the disclosure.

Combining Industrial Magnetics with Goodenough fails to remedy the deficiencies of Industrial Magnetics. Goodenough is merely cited by the Examiner as teaching more than one mirror, however, merely adding a mirror does not teach a “substrate container inspection system configured to inspect a plurality of surfaces ... container components”.  Moreover, Goodenough explicitly discloses that “an object is reflected in the first mirror and into the second mirror, the image being inverted or reversed in the first mirror and corrected in the second mirror ...” (see abstract of Goodenough).  Clearly reflecting the image from one mirror to the other is not the same as different images of “separate and disparate portions of the one or more of a substrate container and container components” such that even combining the second mirror of Goodenough would not disclose or suggest the above noted feature of Applicant’s claim.

b. (Examiner’s response)  Applicant's arguments filed have been fully considered but they are not persuasive. Industrial Magnetics implicitly demonstrates visual inspection of a substrate container via the use of a mirror.  The mirror’s ability to view hard to reach areas does not disqualify the mirrors ability to image a substrate container.

Examiner notes applicant has not claimed the camera as part of the inspection system, but rather claims the more than one mirror configured to provide simultaneous view with a camera. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP 608.01   Examiner notes the camera is considered to be functional language rather than an additional element comprised by the inspection system.  Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. Industrial Magnetics demonstrates the mirror is capable of providing simultaneous viewing with a common camera.

Examiner submits Industrial Magnetics teaches a mirror configured so as to simultaneous view viewing with a common camera, an image of separate and disparate portions of the one or more of a substrate container.   Goodenough is combined with Industrial Magnetics to address the limitation of an additional mirror configured to help inspect objects.  Examiner notes figure 4 implicitly demonstrates the second mirror can be somewhat parallel to the first mirror ,in which, the image of the object is not inverted.  However, an inverted image as shown in figure 4 would not deter a visual inspection of an object of interest.  Examiner submits an inverted image would still capture any visible object in its path including separate and disparate portions of a substrate container.

c.  In regards to the 35 U.S.C rejection of claim 1 under Vertoprakhov in view of Siedenader Maschinenbau, Applicant submits the Examiner asserts that combining Vertoprakhov with Maschinenbau teaches the above noted feature of Applicant’s claim 1. The publication date of the Maschinenbau reference is September 12, 2018. The priority date for Applicant’s application is June 8, 2017. Thus, the Maschinenbau reference is not a suitable reference under 35 USC 103 as the reference was published after the effective filing date of the application (35 U.S.C. 119 Benefit of earlier filing date; right of priority.

c. Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 4, 8, 9, 11 & 12 under Vertoprakhov et al. US Pub No. 2008/0013820 in view of paper of Siedenader Maschinenbau, “Line Scan and area Scan Cameras for
Inspection of Pharmaceutical Products” September 12, 2018 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Vertoprakhov et al. US Pub No. 2008/0013820 in view of paper of Anastasios N. Zographos, “Line-scan system for all-round inspection of objects”, 1997.  Examiner submits the newly admitted prior art gives grounds for 2nd Non-Final rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluating unit” “using an evaluation unit” in claim 8, 9, & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the evaluating unit is provided as a computer (col 4, line 14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016 hereafter Industrial Magnetics in view of Goodenough US Pub No. 2003/0128447.

With respect to claim 1, Industrial Magnetics teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container component substrate container, the inspection system comprising:
one mirror configured so as to simultaneous view viewing with a common camera, an image of separate and disparate portions of the one or more of a substrate container and container components of the substrate container comprising at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.

    PNG
    media_image1.png
    820
    847
    media_image1.png
    Greyscale

Industrial magnetics does not teach more than one mirror.

Goodenough, in the same field of endeavor as Industrial magnetics of inspection mirrors, teaches two mirrors configured to allow inspection of objects.  Examiner notes one of ordinary skill in the art would understand a second mirror would increase the field of view during inspection.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine an additional mirror with Industrial magnetic’s mirror to simultaneously view unseen corners of an object which cannot be viewed by the first mirror during visual inspection. 

With respect to claim 2 according to claim 1, the combination teaches the substrate container inspection system wherein the substrate container or the component comprises a front surface and a plurality of inner and/or outer side surfaces, and more than one mirror is arranged to provide a simultaneous view of the front surface and at least one of the plurality of side surfaces (fig 1 Industrial Magnetics).

With respect to claim 3 according to claim 1, the combination teaches the substrate container inspection system
wherein more than one mirror is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner (Industrial Magnetics figures below).


    PNG
    media_image2.png
    734
    977
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    714
    898
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    718
    794
    media_image4.png
    Greyscale


With respect to claim 4 according to claim 1, the combination teaches the substrate container inspection system wherein the camera configured and adapted to commonly capture the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces (fig 1 Industrial Magnetics).

With respect to claim 5 according to claim 4, the combination teaches the substrate container inspection system wherein the camera is configured to capture an image of the front surface and at least one of the plurality of side surfaces (fig 1 Industrial Magnetics).

With respect to claim 6 according to claim 4, the combination teaches the substrate container inspection system wherein the at least one camera is provided an area scan camera (fig 1 Industrial Magnetics).

With respect to claim 7 according to claim 4, the combination does not specifically teach the camera is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner.

Industrial Magnetics implicitly demonstrates a camera recording the inspection of a substrate container.  Industrial Magnetics implicitly imaging the substrate container relatively up close and further away.  Examiner submits one of ordinary skill may move or translate the camera to view additional inspection areas of the container.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to translate/pivot Magnetics camera to inspect different areas of the substrate container to demonstrate the mirror capability of imaging defects.

With respect to claim 10 according to claim 1, the combination does not teach the substrate container inspection system is configured to inspect a front opening unified pod (FOUP), especially a body member and/or a lid member of a FOUP.

Examiner submits the combination’s mirror inherently possesses the functionality of inspecting a FOUP especially a body member and/or a lid member of a FOUP since Industrial Magnetics implicitly demonstrates effecting a simultaneous viewing of container components that are outside and within the camera’s field of view. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  See MPEP 2114.

Claims 1, 4, 8, 9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vertoprakhov et al. US Pub No. 2008/0013820 in view of paper of Anastasios N. Zographos, “Line-scan system for all-round inspection of objects”, 1997 hereafter Zographos.

With respect to claim 1, Vertoprakhov teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container components of the substrate container and container components of the substrate container the inspection system comprising:
more than one mirror (fig 2, 204 & 206) such that each different mirror the more than one mirror effects a simultaneous viewing with a common camera, an image of at least a first one and a second one of plurality of surfaces of the one or more of the substrate container “two or more sides of the object” (fig 2, object) (abstract, lines 1-3) and each contain component of the container components.

    PNG
    media_image5.png
    368
    399
    media_image5.png
    Greyscale

Vertoprakhov does not specifically teach imaging separate and disparate portions of the one or more of a substrate container and container components.

Zographos, in the same field of endeavor as Vertoprakhov of panoramic imaging of round objects for inspection, teaches capturing images (fig 2-4 & 2-5) of a spray can i.e. substrate container (fig 3).  Examiner submits separate and disparate portion of spray can such as the nozzle and hood i.e. cap may be imaged along with the can to further inspect a manufactured can.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect defects in a spray can via Vertoprahov’s mirrors for quality control purposes.

With respect to claim 4 according to claim 1, the combination teaches the inspection system comprising the camera (fig 2, 104) configured and adapted to commonly capture “image data” (fig 5b Vertoprakhov) the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3 Vertoprakhov).

With respect to claim 8 according to claim 4, the combination teaches the inspection system comprising an evaluating unit (fig 1, 102) configured to evaluate the state of the container or the component (fig 4,412 Vertoprakhov) on the basis of at least one image captured by the camera (0025, lines 5-8 Vertoprakhov).

With respect to claim 9 according to claim 8, the combination teaches the inspection system wherein the evaluating unit (fig 1, 102) is configured to provide an image analysis (fig 4, 412 Vertoprakhov) of the at least one image (fig 4,402 Vertoprakhov) captured by the camera (0025, lines 5-8 Vertoprakhov).

With respect to claim 11, Vertoprakhov teaches a method for inspecting a plurality of surfaces of one or more of a substrate container and container components of the substrate container, the method comprising the steps of:
positioning the substrate container (fig 5a) (fig 2, object) at or in the vicinity of an inspection system comprising more than one mirror (fig 2, 204 & 206) configured so as to effect a simultaneous viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3) of the substrate container,
capturing the image of the simultaneous view of the first one and the second one of the plurality of surfaces, with the camera (fig 2, 104) (fig 5b),
evaluating the state of the container, especially using an evaluation unit  (fig 1, 102) adapted and configured to evaluate the state of the container on the basis of at least one image captured by the camera (0025, lines 5-8).

Vertoprakhov does not teach imaging separate and disparate portions of the one or more of a substrate container and container components.

Zographos, in the same field of endeavor as Vertoprakhov of panoramic imaging of round objects for inspection, teaches capturing images (fig 2-4 & 2-5) of a spray can i.e. substrate container (fig 3).  Examiner submits separate and disparate portion of spray can such as the nozzle and hood i.e. cap may be imaged along with the can to further inspect a manufactured can.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect defects in a spray can via Vertoprahov’s mirrors for quality control purposes.
With respect to claim 12 according to claim 11, the combination teaches a method further utilizing an inspection system of claims (fig 2 Vertoprakhov).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877